THOMPSON, Judge,
concurring in the result.
Given the facts of this case, the language of § 25-5-292, Ala.Code 1975, and the arguments contained in the petitioner’s brief on appeal, I cannot say that the petitioner has demonstrated a clear legal right to the relief it seeks. See Ex parte Palm Harbor Homes, Inc., 798 So.2d 656, 660 (Ala.2001) (“[A] writ of mandamus is an extraordinary remedy, which requires the petitioner to demonstrate a clear, legal right to the relief sought, or abuse of discretion.”).